Citation Nr: 0407692	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Affairs (BVA 
or Board) on appeal from a March 2003 rating decision, which 
granted service connection for bilateral hearing loss and 
assigned a 10 percent disability evaluation effective from 
April 30, 2002.  The veteran, who had active service from 
July 1952 to April 1954, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level I hearing in his right ear 
and Level XI hearing in his left ear.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).
First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  The Board acknowledges that 
the record on appeal does not reflect notice to the veteran 
of the provisions of the VCAA in connection with his current 
claim for a higher initial evaluation for bilateral hearing 
loss.  In this regard, the Board notes that a VCAA letter on 
the veteran's initial service connection claim was sent to 
the veteran by the RO in August 2002.  That letter obviously 
did not address the issue of entitlement to an initial rating 
in excess of 10 percent for bilateral hearing loss, as 
service connection had not been established at that time.  
However, it has been determined by VA's Office of the General 
Counsel (OGC) that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement in 
which he raises the new issue of entitlement to an increased 
rating for the disability in question, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required.  Further, the rating decision as well as the 
Statement of the Case issued in conjunction with the 
veteran's appeal clearly advised the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim for a higher initial evaluation was 
denied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were the veteran's 
private medical records.  The veteran has also been afforded 
a VA examination.  The veteran and his representative have 
not made the Board aware of additional evidence that needs to 
be obtained prior to appellate review.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

Background and Evidence

A March 2003 rating decision granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
evaluation effective from April 30, 2002.  That determination 
was based on a statement of medical opinion from a VA 
examiner dated in May 2003 as well as the other remaining 
pertinent evidence of record  During the pendency of this 
appeal, that evaluation has remained in effect until the 
present time.

The veteran submitted a May 2002 statement from P. 
Chadaratana, M.D., which indicated that he had been treating 
the veteran's hearing loss for several years.  Although an 
audiogram had not been conducted since 1977, Dr. Chadaratana 
related that the veteran's hearing had worsened over the 
years, and that the veteran did have an audiogram in March 
2002.  That audiogram revealed moderate sensory neural loss 
to a severe degree in the right ear and profound sensory 
neural hearing loss in the left ear.  The speech score on the 
left could not be detected.  Dr. Chadaratana further related 
that veteran had been using a hearing aid on the right side, 
which was not working as well as before, and that the 
veteran's hearing on the left side had worsened.  

The veteran was afforded a VA examination in September 2002 
for the purpose of evaluating his bilateral hearing loss.  
The veteran told the examiner that he had difficulty hearing 
in groups, noisy environments, on the phone, at work and at 
home as well as when the speaker was within a few feet of 
him.  He further related that he had been wearing a hearing 
aid in his right ear for the past ten years.  On the 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
55
LEFT
105
105
105
105
105

Average puretone threshold was 43.75 for the right ear and 
105 for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear, but the 
left ear could not be evaluated.  The examiner diagnosed the 
veteran with high-frequency sensorineural hearing loss in the 
right ear and profound sensorineural hearing loss in the left 
ear.  He further commented that the degree of hearing loss 
for the frequency range from 500 to 4000 HZ was mild in the 
right ear and profound in the left ear.  He also mentioned 
that the veteran's hearing loss in his left ear had been 
progressive.

Private medical records dated from June 2003 to July 2003 
indicated that the veteran had progressive sensorineural 
hearing loss in the left ear since his service and that his 
hearing in the right ear had begun to drop in the past 
several years.  He has been wearing a BTE aid on the right. 
An audiological examination report was included; however, the 
report did not provide an interpretation of the audiometric 
readings contained on the graph.  It appears that speech 
audiometry may have been 80 percent in the right ear and 
unable to obtain in the left ear.  The audiologist diagnosed 
the veteran with bilateral sensorineural hearing loss, which 
was mild/moderate on the right and profound on the left.  


Law and Analysis
The veteran contends that the current evaluation assigned for 
his bilateral hearing loss does not accurately reflect the 
severity of that disability.  He maintains that the 
symptomatology associated with the disability warrants an 
evaluation in excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level 
"V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. F. 
R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
evidence of record demonstrates that the veteran is not 
entitled to a higher evaluation for his bilateral hearing 
loss.  At the outset, the Board observes that the private 
audiological evaluation in June 2003 does not contain the 
necessary clinical findings to assess the severity of the 
veteran's bilateral hearing loss.  In his regard, VA 
regulations require that an examination for hearing 
impairment be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Further, 
examinations are to be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85.  It is unclear from the private 
report whether such requirements were met.  Therefore, the 
private audiogram cannot be used in deciding the veteran's 
claim for a higher initial evaluation for bilateral hearing 
loss.  When the numerical values from the September 2002 VA 
examination are rounded upward and the discrimination score 
for the left ear is presumed to be zero percent, the results 
of the audiology evaluation correspond to Level I hearing for 
the right ear and Level XI hearing for the left ear.  When 
those values are applied to Table VII, it is apparent that 
the currently assigned 10 percent evaluation for the 
veteran's bilateral hearing loss is accurate.  According to 
the analysis using Table VII, a 10 percent evaluation 
appropriately reflects the veteran's bilateral hearing loss.  
Because the Board is of the opinion that the evidence shows 
the veteran's bilateral hearing loss to appropriately 
indicate a 10 percent evaluation, an increased rating is not 
warranted at this time under the provisions of 38 C.F.R. 
§ 4.85.

The Board has also considered whether an evaluation in excess 
of 10 percent for the veteran's hearing loss is warranted 
under 38 C.F.R. § 4.86.  However, the veteran's disability 
does not meet the requirements of 38 C.F.R. § 4.86(b).  In 
this regard, the veteran's puretone threshold for either ear 
is not 30 decibels or less at 1000 Hertz.  Furthermore, the 
application of 38 C.F.R. § 4.86(a) does not yield a higher 
evaluation.  Rather, Table VI and VIa both yield Level XI 
hearing for the left ear, and the right ear does not meet the 
requirements of 38 C.F.R. § 4.86(a).  Thus, a 10 percent 
disability evaluation would still accurately reflect the 
veteran's bilateral hearing loss.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing that the 
veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  




ORDER

A higher initial evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



